 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10                                                       Case No. 1:15-cv-01314-EPG
       GARY GRANGER, et al.,
11
                                                         ORDER RE: STIPULATED REQUEST FOR
12                    Plaintiffs,                        DISMISSAL WITH PREJUDICE

13            v.
                                                         (ECF No. 75)
14     BANK OF AMERICA, N.A., et al.,

15                    Defendants.

16

17          Plaintiffs, Gary Granger and Elena Granger, and Defendant, Bank of America, N.A.,

18    through their respective counsel, have filed a stipulation to dismiss with prejudice the action

19    against Bank of America, N.A. (ECF No. 75). In light of the stipulation, and the previous

20    dismissal of all other defendants (ECF No. 51), the case has ended and is dismissed in its

21    entirety with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d

22    688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to

23     terminate all pending motions and to close this case.
     IT IS SO ORDERED.
24

25      Dated:     January 9, 2019                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
